PER CURIAM.
Peter Russell Kugler appeals an order summarily denying his motion to vacate or dissolve a permanent injunction for protection against repeat violence entered in 2003. He alleged that he no longer poses a threat to the petitioner, Alvin J. Joosten, and that the injunction is preventing him from participating in a prison Reality House A.A. program. The trial court erred in denying this legally sufficient motion without affording appellant a meaningful opportunity to be heard. Raymonvil v. Lewis, 46 So.3d 139 (Fla. 5th DCA 2010); McCormick v. Shannon, 32 So.3d 787 (Fla. 2d DCA 2010); Colarusso v. Lupetin, 28 So.3d 238 (Fla. 4th DCA 2010).
REVERSED and REMANDED for further proceedings.
BENTON, C.J., WEBSTER, and VAN NORTWICK, JJ., concur.